Coxe, J.
This is an action on a policy of insurance. The plaintiff is a citizen of Massachusetts. The defendant is a Connecticut corporation. The action was originally commenced in the supreme *453court of the state1 of New York, and removed by defendant to this court. A motion is now made by the defendant to dismiss the action for wí ,nt of jurisdiction, — First: because it was improperly brought in the state court; and, second: because, irrespective of that question, it is r ot a controversy of which this court cán take cognizance. Even if the first ground of objection were well founded, the defendant is not ii a position to take advantage of it. Sayles v. N. W. Ins. Co. 2 Curt. 212. Whether the state court had jurisdiction or not is a math r wholly immaterial. A decision in favor of the view advanced by th 3 defendant upon this prr position would be indecisive and ineon-sequtntial. There is nothing for such a decision to operate upon. Let it be assumed that the state court had not jurisdiction. Gui bono': Gan it be seriously maintained that this court should, on de-fendí nt’s motion dismiss an action voluntarily brought here by the defer dant, because another court which has now not even a remote conn ;etion with the cause has not jurisdiction to try it ? In other word i, should a court which has jurisdiction refuse to retain it because anot ler court before which the action was once pending had not ju-risdi ¡tion ? Manifestly not.
TI e only pertinent question therefore is: Has this court jurisdiction 1 ’ The defendant having alleged as the sole ground for removal "tlias the controversy in said suit is between citizens of different state s ” it may well be doubted whether it should now be permitted to cl allenge the jurisdiction of the court on the ground of citizenship. But it is contended that the court should on its own motion dismiss the : uit pursuant to the fifth section of the act of March 3, 1875. It is uj ged that the papers now before the court demonstrate not only that the defendant is a corporation of Connecticut but also that it doof not transact business in, is not an inhabitant of, and is not fow d within this district, and therefore the court should not retain the. iction. All the circumstances necessary to confer jurisdiction, as pro3 ided in the first and second sections of the act of 1875, are found to erist in this case; the amount exceeds $500 and the parties are citi; ens of different states. Nothing more is required. Brooks v. Bailey, 9 Fed. Rep. 438; Petterson v. Chapman, 13 Blatchf. 395; Clalin v. Ins. Co. 110 U. S. 81; S. C. 3 Sup. Ct. Rep. 507. The sub ¡equent clause of the first section, which provides that “no civil suit shall be brought before either of said courts against any person by ; my original process or proceeding in any other district than that wh< reof he is an inhabitant, or in which he shall be found at the tim) of serving such process or commencing such proceedings,” does not limit the jurisdiction of the court but relates to the mode of ac-qui ing it. It is intended for the protection of the defendant and cor fers a privilege which he can waive by appearing without asserting it. Robinson v. Nat. Stock-yard Co. 12 Fed. Rep. 361; Toland v. Sprague, 12 Pet. 300; Sayles v. N. W. Ins. Co., supra; Flanders v. Ætna Ins. Co. 3 Mason, 158; Gracie v. Palmer, 8 Wheat. 699; Kel *454sey v. Pa. R. Co. 14 Blatchf. C. C. R. 89. If permitted to do so, the plaintiff would, undoubtedly, have little difficulty in showing that the defendant is found within this district and is therefore in no position to claim the benefit of the privilege alluded to, but confining the case strictly to the stipulated facts it must be held that the defendant has waived any objection which it might have taken. The jurisdiction of this court was invoked by the defendant and it should abide the result in a forum of its own seeking.
The motion to dismiss the action is denied.